          Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LARRY KLAYMAN,

         Plaintiff,

 v.                                                       Case No. 1:19-cv-02793-TSC

 THOMAS FITTON, et al.

         Defendants.


      DEFENDANT’S MOTION TO DECLARE PLAINTIFF A VEXATIOUS LITIGANT

        Defendants Thomas J. Fitton (“Fitton”), James F. Peterson (“Peterson”), Paul J. Orfanedes

(“Orfanedes”) and Christopher J. Farrell (“Farrell”), by counsel and pursuant to LCvR 7, hereby

move this Court to declare Plaintiff Larry Klayman (“Klayman”) a vexatious litigant and to enjoin

him from future filings against these defendants without first obtaining pre-filing leave from the

Chief Judge of this Court.

                                      OPPOSED MOTION

        On January 14, 2020, Klayman was notified of this motion and given the opportunity to

consent to the relief requested herein. On January 15, 2020, Klayman provided notice that he

opposes the motion and the relief requested. Klayman further stated that if the motion is filed, he

will file a “cross motion for sanctions under Rule 11, 28 U.S.C. 1927 and the inherent authority of

the court.”

                                       INTRODUCTION

        Klayman plainly meets the definition of a vexatious litigant. As set forth herein, he has a

lengthy history of unsuccessfully prosecuting actions pro se. Furthermore, he engages in a habit
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 2 of 17



of relitigating issues determined against him, ignoring court orders and filing frivolous motions

and pleadings.

       Defendants Fitton, Orfanedes and Farrell are the Directors of Judicial Watch, Inc. (“JW”).

Since 2005, Klayman has engaged in a repetitive cycle of meritless claims, naming Fitton as a

defendant in 10 separate cases, Orfanedes as a defendant in 7 cases and Farrell as a defendant in 5

cases. Not one of these cases yielded any judgment or finding against these Defendants. JW has

also been named as a defendant by Klayman in at least 17 cases during the same period. Often,

Klayman includes the same tired allegations regarding his perception of events that occurred more

than 15 years ago. His motive for filing these cases began in 2003, when Klayman was forced to

resign from JW or face an internal investigation into an admitted inappropriate relationship with a

JW employee, admitted physical assault against his former spouse (in the presence of his young

children) and suspicion that he used JW assets to pursue the inappropriate relationship. Since then,

Klayman has continuously campaigned to harm the Defendants’ reputations and discredit their

achievements.

       To obviate future waste and expense associated with Klayman’s vexatious tactics,

Defendants move this Court to declare him a vexatious litigant and require that he furnish security

in this action, if it moves forward, and obtain a pre-filing order granting leave to file any future

actions against these Defendants.

                                      LEGAL STANDARD

       “The constitutional right of access to the courts . . . is neither absolute nor unconditional.”

Caldwell v. Obama, 6 F. Supp. 3d 31, 49 (D. D.C. 2013) (citing In re Green, 669 F.2d 779, 785

(D.C. Cir. 1981)). Courts have “an obligation to protect and preserve the sound and orderly

administration of justice….” Urban v. United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985)

(citing In Re Martin-Trigona, 737 F.2d 1254, 1262 (2d Cir. 1984)). While the Court should be
                                                 2
           Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 3 of 17



careful not to unduly impair a pro se litigant’s constitutional right of access to courts, when the

litigant continues to file frivolous, duplicative or harassing lawsuits, “a court may employ

injunctive remedies to protect the integrity of the courts and the orderly and expeditious

administration of justice.” Urban, 768 F.2d at 1500. For example, the All Writs Act gives this

Court the inherent power to enter pre-filing orders against vexatious litigants and others. 28 U.S.C.

§ 1651. “[I]t is now also well settled that a court may employ injunctive remedies to protect the

integrity of the courts and the orderly and expeditious administration of justice.” Urban, 768 F.2d

at 1500.

       In the D.C. Circuit, courts are required to complete three steps before imposing injunctive

relief for vexatious litigation. To balance due process rights with the goal of ending groundless,

vexatious litigation, the Court is instructed to: (1) provide notice and an opportunity to be heard;

(2) develop a record to review that ensures the litigant’s due process rights are not violated; and

(3) make substantive findings as to the frivolous and harassing nature of the litigant’s actions.

Caldwell, 6 F. Supp. 3d at 50.

                     KLAYMAN’S HISTORY OF LITIGATION ABUSE

       Although Klayman files almost all actions against these Defendants in a pro se capacity,

he is not the typical pro se litigant. Klayman is a member of the District of Columbia Bar (D.C.

Bar No. 334581) and admitted to practice before this Court. He has over 40 years of experience as

a litigator and trial attorney. The following is a list of litigations filed by Klayman against the

Defendants that are currently pending or were previously adjudicated against him:

       Case 1.         Cobas v. Judicial Watch, Inc., Thomas J. Fitton, Paul J. Orfanedes,

Christopher J. Farrell, and Irene Garcia, Case No. 05-17413 CA 01 (Miami-Dade Co. Cir. Ct.):

This action was filed in Miami-Dade County Circuit Court on August 25, 2005 alleging



                                                 3
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 4 of 17



defamation. Defendants’ motion to dismiss was granted on July 31, 2006, dismissing the action

with prejudice. Exhibit A (July 31, 2006, Order).

       Case 2.          Klayman v. Judicial Watch, Inc., Thomas J. Fitton, Paul J. Orfanedes, and

Christopher J. Farrell, Case No. 06-cv-670-CKK (D. D.C.): This action was filed on April 4, 2006

alleging claims for fraudulent misrepresentation, breach of contract, unjust enrichment, false

advertisement under the Lanham Act, unauthorized publication of name or likeness under Fla. Stat.

540.08, breach of the Confidential Severance Agreement, rescission and defamation. Exhibit B

(Second Amended Complaint). By June 6, 2009, Defendants obtained summary judgment on all

but five isolated breach of contract allegations against JW. In 2018, Klayman’s limited claims and

the counterclaims filed by JW and Fitton were tried before a jury. On March 18, 2019, a final

judgment was entered in favor of JW in the amount of $2,430,000 and in favor of Fitton in the

amount of $500,000. Examples of Klayman’s vexatious and obstreperous actions in this case are

evident from the following:

           •     Monetary sanctions were awarded to JW in the amount of $6,583 for discovery

                 abuses by Klayman. See Case No. 06-cv-670-CKK at ECF Nos. 199 and 231.

           •     Evidentiary sanctions were imposed for Klayman’s willful refusal to provide any

                 information responsive to basic discovery requests. The Court imposed a sanction

                 that “prohibited [Klayman] from testifying to or introducing into evidence any

                 documents in support of his claims for damages or in support of his defenses to

                 Defendants’ counterclaims”. Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 84,

                 96 (D.D.C. 2009). Klayman did not produce “any documents responsive to

                 Defendant’s discovery requests” and made “no representation that he will at any

                 point make any efforts to produce the responsive documents at issue”. Id. (emphasis


                                                  4
Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 5 of 17



     in original). Klayman’s refusal to participate in discovery placed JW in the

     precarious position of defending against claims for which it was unable to obtain

     information necessary to evaluate the merits of the claim or potential defenses.

 •   A Motion to Strike was granted to prevent Klayman from circumventing the

     Court’s 2009 sanction. Klayman included numerous witnesses, exhibits, deposition

     designations and claims in the parties’ Joint Pre-Trial Statement. In addition to

     striking the impermissible additions, the Court imposed further sanctions based on

     Klayman’s long pattern of abuse:

                     Klayman's consistent pattern of engaging in dilatory
                     tactics, his disobedience of Court-ordered deadlines,
                     and his disregard for the Federal Rules of Civil
                     Procedure and the Local Rules of this Court, coupled
                     with the patent failure of the Court's use of lesser
                     sanctions in the past to have any discernible effect on
                     Klayman's conduct in this litigation.

     Klayman v. Judicial Watch, Inc., 802 F. Supp. 2d 137, 139 (D.D.C. 2011). Not only

     were Klayman’s defective contributions to the Joint Pretrial Statement (including

     witnesses and exhibits) stricken but he was barred from introducing any witnesses

     or exhibits at trial for any purpose. Id. at 151.

 •   Refusing to acknowledge that his abusive and unfair tactics caused the sanctions,

     Klayman commenced an effort to remove Judge Kollar Kotelly from the case, delay

     the trial and relitigate the issues. From 2011 through 2018, Klayman filed 4 motions

     to recuse or disqualify Judge Kollar Kotelly that were all based on the same baseless

     allegations. See Case No. 06-cv-670-CKK at ECF Nos. 298, 345, 414 and 606. In

     addition, he filed an interlocutory appeal, a writ of mandamus and at least one




                                        5
           Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 6 of 17



                   motion to reconsider the denial of a motion to disqualify. See Case No. 06-cv-670-

                   CKK at ECF Nos. 320, 370 and 587.

         At the conclusion of proceedings before the trial court, the docket contained more than 600

entries, including more than 15 discovery motions, multiple sanctions motions and duplicative

efforts by Klayman to avoid the sanctions imposed by the Court. Case 2 is currently on appeal to

the U.S. Court of Appeals for the D.C. Circuit where Defendants’ Motion to Dismiss for lack of

jurisdiction and Motion for Summary Affirmance are pending.

         Case 3.          Klayman v. Judicial Watch, Inc. and Thomas J. Fitton, Case No. 07-22413-

AJ (S.D. Fla.): This action was filed on July 23, 2007 in Miami-Dade County Circuit Court alleging

violation of Florida Stat. 540.08 for unauthorized publication of name or likeness. Exhibit C

(Complaint). After removal to the U.S. District Court for the Southern District of Florida, the case

against Fitton was dismissed on February 22, 2008 for lack of personal jurisdiction. Exhibit D

(February 22, 2008, Order). On September 30, 2008, summary judgment was granted in favor of

Judicial Watch with the court noting that Klayman’s refiling in Florida appeared to be an act of

“forum shopping” after the claim was dismissed from Case 2. Exhibit E (September 30, 2008,

Order)

         Case 4.          Benson v. Judicial Watch, Inc. and Thomas J. Fitton, Case No. 2007-CA-

0520 B (D.C. Super. Ct.): This case was refiled on January 1, 2007 after the Benson’s claims for

fraudulent misrepresentation, breach of contract and unjust enrichment were dismissed from Case

2. Near the end of discovery, Klayman entered his appearance as counsel for Plaintiff Benson. JW

objected because her claims arose while Klayman was general counsel for JW and related to a

fundraising program that he created and supervised. Following briefing on a motion to disqualify

Klayman as counsel for the plaintiff based on a conflict of interest, Benson voluntarily dismissed



                                                   6
          Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 7 of 17



her claims on August 24, 2007 without any further adjudication. Exhibit F (June 28, 2007, Motion

to Disqualify) and Exhibit G (Stipulation of Dismissal).

       Case 5.         Paul v. Judicial Watch, Inc., Thomas J. Fitton, and Paul J. Orfanedes, Case

No. 07-cv-279-RCL (D. D.C.): This action was filed on February 6, 2007 alleging breach of

contract, breach of fiduciary duty, professional malpractice, unjust enrichment, Lanham Act

violations and appropriation of name and likeness. The plaintiff, Peter Paul, was a former client of

JW. Here, the allegations of the Complaint arose from JW’s legal representation of Paul when

Klayman was the principal attorney providing those legal services and managing the case. On

March 19, 2008, Klayman entered his appearance as counsel for Mr. Paul. Exhibit H (Entry of

Appearance). To protect its confidential information and to prevent Klayman from switching sides,

JW was compelled to file a motion to disqualify Klayman. The motion was granted finding that

Klayman committed a clear violation of Rule 1.9 of the Rules of Professional Conduct. Paul v.

Judicial Watch, Inc., 571 F. Supp. 2d 17, 22 (D. D.C. 2008) (“Klayman's present representation of

Paul is the very type of “changing of sides in the matter” forbidden by Rule 1.9 of the Rules of

Professional Conduct”). The case was subsequently dismissed on February 2, 2009 due to the

Plaintiff’s failure to participate in discovery. Exhibit I (February 2, 2009, Order).

       Case 6.         Klayman v. Judicial Watch, Inc., Thomas J. Fitton, Paul J. Orfanedes, and

Christopher J. Farrell, Case No. 07-37924 CA 08 (Miami-Dade Co. Cir. Ct.): This case was filed

on November 6, 2007 alleging false light invasion of privacy based on a July 2007 Newsletter

informing JW supporters of the ongoing dispute between JW and Klayman. Fitton, Orfanedes and

Farrell moved to dismiss for lack of personal jurisdiction. Exhibit J (Third-Amended Complaint).

On August 27, 2008, a General Magistrate issued a Report and Recommendation finding, once

again, that there was no personal jurisdiction to sue the individual defendants because Klayman



                                                  7
            Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 8 of 17



did not allege facts sufficient to support long arm jurisdiction or the commission of a tort directed

toward Florida. Exhibit K (August 27, 2008, Order). The case was subsequently dismissed on

December 18, 2009.

       Case 7.         Klayman v. Judicial Watch, Inc., Case No. 2010-SC(3)-5626 (D.C. Super.

Ct. - Small Claims): This case was filed in the District of Columbia Small Claims Division on

September 21, 2010 for breach of the Confidential Severance Agreement alleging that JW failed

to provide Klayman with copies of his television appearance videotapes. JW counterclaimed for

attorney fees under the contract. Trial was held on September 21, 2010, during which JW

successfully moved to dismiss the claim for lack of jurisdiction and obtained judgment for $750.00

in attorney fees. Exhibit L (Final Orders). Klayman moved for judicial review of the magistrate’s

Order. Although Klayman failed to appear for the November 30, 2010, hearing, the judgment was

affirmed on the merits. Exhibit M (December 1, 2010, Order).

       Case 8.         Klayman v. Judicial Watch, Inc., Thomas J. Fitton, Paul J. Orfanedes,

Christopher J. Farrell, and Constance Ruffley, Case No. 13-20610-Altonaga/Simonton (S.D.

Fla.): This cased was filed on February 19, 2013 claiming defamation based on the alleged

statement of a JW employee at a function in California. As before, Klayman alleged that Fitton,

Orfanedes and Farrell acted in concert and directed the statement to be made without including

any facts to support the allegations. On September 5, 2013, Fitton, Orfanedes and Farrell were

dismissed for lack of personal jurisdiction. Exhibit N (September 5, 2013, Order) at p. 21. 1

       Case 9.         Klayman v. Judicial Watch, Inc., Case No. 2015-CA-0232 (D.C. Super.

Ct.): This case was filed on January 13, 2015 seeking rescission of the Confidential Settlement




1
       At   trial, judgment was entered in favor of Klayman and against JW based on respondeat
superior.
                                                 8
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 9 of 17



Agreement based on allegations that were identical to those in Case 8. Exhibit O (Complaint). On

October 19, 2016, the court dismissed the case for failure to state a claim and for res judicata.

Exhibit P (October 19, 2016, Order). Klayman appealed and the District of Columbia Court of

Appeals affirmed the dismissal on July 9, 2018. Exhibit Q (July 19, 2018, Opinion).

       Case 10.       Klayman v. Judicial Watch, Inc., Case No. 16-mc-1430-RBW (D. D.C.):

This case was filed on July 18, 2016 seeking double collection of the judgment entered in Case 8.

Initially, JW attempted to satisfy the judgment by making payment into the court registry for the

Southern District of Florida. However, by Order dated May 8, 2015, the court directed that the

funds be returned to JW, noting that multiple interests in the funds entitled JW to file an

interpleader action. Shortly after the judgment, Klayman’s former spouse, Stephanie Ann Luck

(“Luck”) 2, served JW with a Creditor’s Bill filed against Klayman in the Cuyahoga County, Ohio,

Court of Common Pleas (“Ohio Court”). Unable to collect from Klayman directly, Luck sought to

have JW pay the judgment to her, to partially satisfy a $325,000 judgment entered against Klayman

in another Ohio Court case styled as Luck v. Klayman, Case No.: CV14-828766. Despite having

voluntarily paid the funds into the Ohio Court for the interpleader action, Klayman pursued a

second recovery from JW, an effort that circumvented the jurisdiction of the Ohio Court. After

substantial cost, including the necessity of hiring counsel in 3 jurisdictions (Florida, Ohio and

D.C.), JW successfully moved to dismiss the collection action. Exhibit R (Motion to Dismiss) and

Exhibit S (May 8, 2019, Order). On appeal, the U.S., Court of Appeals for the D.C. Circuit deemed




2
         Klayman and his former spouse Luck (a/k/a Stephanie DeLuca) were engaged in protracted
litigation in which Klayman repeatedly sued her attorneys. Klayman was subsequently declared a
vexatious litigant by the U.S. District Court for the Southern District of Florida, which was
affirmed by the U.S. Court of Appeals for the Eleventh Circuit. Klayman v. DeLuca, et al., 712 F.
App'x 930 (11th Cir. 2017).
                                               9
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 10 of 17



the parties’ positions to be so clear that summary affirmance was granted on September 20, 2019.

Exhibit T (September 20, 2019, Order).

       Case 11.       Klayman v. Judicial Watch, Inc., Case No. 17-cv-0034-TJK (D. D.C.): This

action was filed on January 8, 2017 alleging breach of the Confidential Severance Agreement,

defamation and tortious interference with prospective business relations. Exhibit U (Complaint).

Like the current case, Klayman alleged that JW defamed him based on the statement of a third-

party where Klayman was not able to provide a factual basis for the nexus to JW. Following limited

discovery, Klayman voluntarily dismissed the action with prejudice on May 21, 2018. Exhibit V

(Stipulation of Dismissal).

       Case 12.       Klayman v. Judicial Watch, Inc., Case No. 2017-CA-4252 B (D.C. Super.

Ct.): This case was filed on June 20, 2017 claiming breach of the Confidential Severance

Agreement based on JW’s refusal to produce copies of videotaped discovery depositions in which

Klayman participated more than 15 years earlier. Exhibit W (Complaint). On September 5, 2019,

the court granted summary judgment to JW finding that the requested materials did not remotely

fall within the scope of the agreement. Exhibit X (September 5, 2019, Order).

       Case 13.       Freedom Watch, Inc. v. Judicial Watch, Inc., et al., Case No. 17-22627-

Moreno/Turnoff (S.D. Fla.): This case was filed on July 13, 2017 alleging that JW was part of an

anti-competitive conspiracy to exclude Klayman from participation as a sponsor or speaker at the

Conservative Political Action Conference. JW’s motion to dismiss for failure to state a claim was

granted on January 29, 2018, finding that Klayman failed to plead an antitrust injury. Exhibit Y

(January 29, 2018, Order). Klayman’s subsequent appeal was dismissed for lack of prosecution on

April 16, 2018. Exhibit Z (April 16, 2018, Order).




                                               10
           Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 11 of 17



         Case 14.      Klayman v. Judicial Watch, Inc., Case No. 2017-CA-4940 B (D.C. Super.

Ct.): This case was filed on July 20, 2017 alleging that JW breached the Confidential Severance

Agreement by failing to provide him with copies of any artist renderings of him by courtroom

artists, any photographs with his image, and any television show videos of his appearances on

various networks. Exhibit AA (Complaint). This case highlights Klayman’s vexatious nature. The

demand for the materials was sent at 4:04 p.m. on Monday, July 17, 2017 and imposed a deadline

to respond of noon on Tuesday, July 18, 2017. Id. at ¶ 8. Within 24 hours of his arbitrary deadline,

and before JW could respond, Klayman filed the lawsuit against JW. Finding that nothing in the

contract required a response within 24 hours, the court dismissed the Complaint on October 24,

2017. Exhibit BB (October 24, 2017, Order). Acknowledging the long list of actions filed by

Klayman against JW, the court noted: “

               The number and timing of these other lawsuits raises the inference of
               “improper purpose, such as to harass or to cause unnecessary delay or
               needless increase in the cost of litigation,” and appears “frivolous” as
               to offend Rule 11. However, the Court is without sufficient basis to
               award sanctions at this stage in this action

Id. at p. 4.

         Case 15.      Klayman v. Judicial Watch, Inc., Case Nos. 2018-CA-0135 B/ 2018-CA-

2230 B (D.C. Super. Ct.): Undeterred by the dismissal of Case 14, Klayman refiled the action on

January 5, 2018 but failed to effect service. Exhibit CC (Complaint). On March 12, 2018, the

action was dismissed for lack of service. Exhibit DD (March 12, 2018, Dismissal). On March 30,

2018, Klayman filed the action for a third time seeking the exact same relief. Exhibit EE

(Complaint). On July 5, 2018, the court granted a motion to dismiss finding that Klayman failed

to state a claim for specific performance or to even identify an obligation within the contract that

was breached. Exhibit FF (July 5, 2018, Order).



                                                 11
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 12 of 17



        Case 16.       Klayman v. Thomas J. Fitton, Case No. 19-20544-Martinez/AOR (S.D.

Fla.): This case was filed on February 11, 2019 alleging defamation for a statement made by a

third-party, Roger Stone. Exhibit GG (Complaint). Fitton successfully moved for dismissal based

on a lack of personal jurisdiction. Exhibit HH (July 11, 2019, Report and Recommendation). On

October 31, 2019, the court adopted the Report and Recommendation and granted the dismissal.

Exhibit II (October 31, 2019, Order).

        Case 17.       Klayman v Judicial Watch, Inc., Thomas J. Fitton, Paul J. Orfanedes, and

Christopher J. Farrell, Case No. 19-cv-2604-TSC (D. D.C.): This action was filed on August 28,

2019 pursuant to Fed. R. Civ. P. 60 seeking to set aside the judgment in Case 2 (Klayman v.

Judicial Watch, Inc., et al., Case No. 06-670 (CCK) (D. D.C.)). Exhibit JJ (Complaint). Without

any response by JW, Fitton, Orfanedes or Farrell, and because the action involves the same parties

and issues as Case 2, the Court stayed the action pending the outcome on appeal. See Minute Order

dated September 22, 2019 (stating “This action is hereby STAYED pending resolution of the

appeal in Klayman v. Judicial Watch 6-cv-670-CKK, which involves many of the same parties as

the instant case.”).

        Case 18.       Klayman v Judicial Watch, Inc., Thomas J. Fitton, James F. Peterson, Paul

J. Orfanedes and Christopher J. Farrell, Case No. 19-cv-2793-TSC (D. D.C.): This action, which

is presently before the Court, was filed on August 28, 2019 claiming defamation and related causes

of action based on an alleged defamatory statement published on the internet by a third-party,

Roger Stone. There are few factual allegations in the Complaint. The claims are based on

conclusions and speculation not based in fact. The action was originally filed and dismissed by the




                                                12
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 13 of 17



U.S. District Court for the Southern District of Florida for lack of jurisdiction. 3 See Case 16.

Despite the absence of sufficient factual allegations to establish a tort by the Defendant in Case

16, Klayman filed this action with few, if any, additional factual allegations but added the

remaining members of JW’s Board of Directors and Peterson as defendants.

                                          ARGUMENT

       Klayman’s litigation history against the Defendants demonstrates a trail of meritless cases

filed to harass, intimidate and inflict needless costs. The statistics demonstrate his bad faith and

vexatious nature. No case was initiated by JW, Fitton, Orfanedes or Farrell. All litigation between

these parties was filed by Klayman who has not successfully prosecuted any claim against Fitton,

Orfanedes or Farrell, individually or collectively. In contrast, JW has obtained two judgments

against Klayman in the amounts of $2,430,000 and $750, and Fitton has obtained a judgment

against Klayman in the amount of $500,000. In addition, JW was awarded $6,583 in discovery

sanctions.

               •       Of the 19 cases filed, 4 15 did not survive preliminary or dispositive motions

                       filed by the named defendants. Of the 4 remaining cases, 2 were voluntarily

                       dismissed (Cases 4 and 11), one is on appeal (Case 2) and one is stayed

                       (Case 17).

               •       Of the 5 cases that were dismissed for lack of jurisdiction, 4 were filed in

                       Florida courts. See Cases 3, 6, 7, 8 and 16. While Klayman could have




3
        During the Florida Action, Klayman was permitted to depose Fitton for two hours
regarding jurisdictional facts, including contact between Stone and Fitton or any other JW
employee. The deposition yielded no information to support such contact or Klayman’s
allegations.
4
        Case 15 was filed and dismissed twice.
                                                13
Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 14 of 17



          obtained jurisdiction in a D.C. court, he never refiled any of the Florida

          actions except Case 16.

    •     Of the 19 cases filed, 6 were filed in Florida, A location chosen most likely

          to harass or inconvenience the named defendants who are all residents of

          the D.C. area and were compelled to retain counsel in a foreign jurisdiction.

    •     In each of the Florida actions, Klayman alleged that he is a resident of

          Florida. In Case 16, his Florida address was proven to be a UPS P.O. box in

          a shopping center. Klayman refuses to provide his actual physical residence,

          however, JW has evidence demonstrating that he lives in California with his

          wife Dina James.

    •     Case 10, which sought to collect a judgment that was already paid into an

          interpleader action in the Ohio Court, required JW to retain counsel in two

          separate jurisdictions (D.C. and Ohio) in addition to its Florida counsel to

          avoid Klayman’s attempt to circumvent the court’s jurisdiction.

    •     Klayman filed 5 meritless breach of contract cases, each of which failed to

          state a claim within the scope of the parties’ Confidential Settlement

          Agreement resulting in dismissal. See Cases 11, 12, 14 and 15 (twice).

    •     Klayman filed 2 cases in which he impermissibly represented a former JW

          client and a donor in matters involving his actions as general counsel for

          JW. One case involved a building fund program that he created and for

          which he advised JW regarding its duties and obligations (Case 4). In the

          other case, Klayman filed a legal malpractice claim as counsel for Peter Paul

          against JW based on legal services that he provided to Mr. Paul while he


                                    14
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 15 of 17



                       was general counsel for JW and functioned as the principal attorney

                       providing legal services to Mr. Paul. He willfully pursued claims against his

                       form client, JW, despite the clear violation of Rule 1.9 of the Rules of

                       Professional Conduct.

               •       All claims filed against the individual defendants and all claims filed against

                       JW (except Case 8) were unsuccessful actions yielding nothing but

                       harassment and expense.

               •       Because Klayman handled these actions as a pro se plaintiff, he was not

                       required to retain counsel or incur the expense of litigation, all the while

                       knowing that his litigations caused economic harm to the Defendants.

       Based on the record established herein, Judicial Watch, Fitton, Orfanedes and Farrell are

entitled to an injunction against future filings by Klayman absent leave of this Court’s Chief Judge.

Procedural due process is satisfied because Klayman receives notice of this motion and has an

opportunity to respond to the issues raised herein as a pro se party to this litigation. See LCvR 7.

The pleadings and orders attached as exhibits hereto demonstrate that Klayman’s litigations are

frivolous and without merit. As an experienced attorney whose complaints often begin with

allegations of his many accomplishments, Klayman knows that his cases are without merit and are

filed to harass the defendants. For example, in Case 2, where certain of Klayman’s counts survived

preliminary motions, he willfully refused to produce discovery necessary to evaluate the alleged

claims or damages. As a result, the Court imposed harsh sanctions to penalize his refusal to

participate in the discovery process. Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 84 (D.D.C.

2009). Thereafter, Klayman attempted to circumvent the sanctions by adding witnesses and

exhibits to the joint pretrial statement, which resulted in additional sanctions. Klayman v. Judicial


                                                 15
         Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 16 of 17



Watch, Inc., 802 F. Supp. 2d 137, 139 (D.D.C. 2011). Klayman remains unrepentant for these

actions and continues to challenge the Court’s actions that are based solely on his recalcitrance

and obstreperous tactics. See Case 17. Following these sanctions, Klayman embarked on a

campaign to have Judge Kollar Kotelly removed from the case by filing at least 4 motions to

disqualify and then independently suing the Judge and the Judicial Conference. See Klayman v.

Kollar Kotelly, et al., Case No. 1:11-cv-01775-RJL (D. D.C.).

        Klayman demonstrates no remorse for his conduct, the burden it imposes on litigants or

the inefficiency it causes to the court system. Indeed, when notified of the Defendants’ intention

to file the motion in compliance with the LCvR 7(m) duty to confer, Klayman’s only response was

a belligerent threat to pursue sanctions against Defendants’ counsel if the motion was filed. Exhibit

KK (Email Exchange).

                                           CONCLUSION

        The absence of merit or substance for nearly all of Klayman’s litigation against these

Defendants demonstrates that his actions are both frivolous and harassing. Klayman has

demonstrated a pattern of vexatious litigation against these Defendants that warrants the

imposition of a pre-filing injunction that require leave of court prior to filing any further litigation.

        WHEREFORE, Defendants respectfully requests that this Court GRANT the Motion and

enter an injunction prohibiting Klayman from filing any further claims against these Defendants

without first obtaining leave from the Chief Judge of this Court, that that Klayman be required to

post security for all pending and future actions against the Defendants.




                                                   16
        Case 1:19-cv-02793-TSC Document 9 Filed 01/15/20 Page 17 of 17



Dated: January 15, 2020                     Respectfully submitted,

                                            /s/
                                            __________________________________
                                            Richard W. Driscoll (436471)
                                            DRISCOLL & SELTZER, PLLC
                                            300 N. Washington St., Suite 610
                                            Alexandria, Virginia 22314
                                            703.822.5001 Telephone
                                            703.997.4892 Facsimile
                                            Email: rdriscoll@driscollseltzer.com

                                            Counsel for Defendants Judicial Watch, Inc. and
                                            Thomas J. Fitton

                      CERTIFICATE OF LCvR 7(m) COMPLIANCE

        I HEREBY CERTIFY that on January 14 and 15, 2020, efforts were made to consult with
opposing counsel concerning the relief requested herein. No area of agreement being reached, and
clear opposition being expressed by Plaintiff Klayman, Defendants are compelled to file the
subject Motion to obtain the relief requested.

                                            /s/
                                            __________________________________
                                            Richard W. Driscoll

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January 2020, a copy of the foregoing
Motion was served by the Court’s ECF system upon all counsel of record listed on the Notice of
Electronic Filing.

                                            /s/
                                            __________________________________
                                            Richard W. Driscoll




                                              17
